ATTACHMENT A
                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


 UNITED STATES OF AMERICA


         v.                                                     1:21-mj-346 TMD
                                                                1:21-mj-347 TMD
 OLAKITAN OLUWALADE,                                            1:21-mj-348 TMD
                                                      Case No. __________
 ODUNAYO BABA OLUWALADE,
  and
 KELLY LAMONT WILLIAMS
       Defendants.




                           AFFIDAVIT IN SUPPORT OF
                  CRIMINAL COMPLAINTS AND ARREST WARRANTS

        I, Dennis Senft, being duly sworn, hereby declare as follows:

                      INTRODUCTION AND AGENT BACKGROUND

        1.    Your Affiant is a Special Agent with Homeland Security Investigations (“HSI”). As

such, I am “an investigative or law enforcement officer of the United States” within the meaning

of 18 U.S.C. § 2510(7) and empowered by law to conduct investigations and to make arrests for

offenses enumerated in 18 U.S.C. § 2516. Your Affiant has been a Special Agent with HSI since

2007.

        2.    Your Affiant completed the Federal Criminal Investigator Training Program and the

Immigration and Customs Enforcement (“ICE”) Special Agent Training at the Federal Law

Enforcement Training Center located in Glynco, Georgia. Your Affiant received training in

narcotics trafficking, money laundering and other investigations. Your Affiant also received

additional training in methods to trace illegal proceeds and prove financial crimes, asset forfeiture,

and financial investigations, including but not limited to financial fraud.


                                                  1
                                                                                 1:21-mj-346 to -348 TMD


      3.      Your Affiant is currently assigned to the Office of the Special Agent in Charge,

Baltimore, Maryland, as well as the High Intensity Drug Trafficking Area (HIDTA), Illicit Online

Market Initiative (IOMI), a component of the HSI Baltimore Transnational Cyber Crimes Team

(TCCT), where I am tasked with investigating criminal activity that is facilitated through the use

of the internet the dark web and digital currencies. Prior to this assignment I was assigned to the

HSI Baltimore HIDTA, Drug and Money Laundering Initiative (“DMLI”) Task Force in Southern

Maryland. This particular Task Force investigates drug and money laundering organizations in the

Washington, D.C., and Baltimore, Maryland region. Based on training and experience, your

Affiant is familiar with the methods and techniques associated with financial crimes and the

organization of money laundering conspiracies. In the course of conducting these investigations,

your Affiant has been involved in the use of the following investigative techniques: interviewing

informants and cooperating witnesses; conducting physical surveillance; conducting short and

long-term undercover operations, including reverse undercover drug operations; consensual

monitoring and recording of both telephonic and non-telephonic communications; analyzing

telephone pen register and caller identification system data; conducting court-authorized electronic

surveillance, including Title III wire interceptions; and preparing and executing search warrants

that have led to substantial seizures of narcotics, currency, firearms, devices used in fraud schemes

and other contraband. I have participated in and was the case agent for Title III operations,

comprised of surveillance operations, monitoring Title III wire interceptions, and analyzing

telephone records.

       4.      I have personally been involved with this investigation since it started in January

2021. I am familiar with the facts and circumstances of this investigation. The facts set forth in

this affidavit are based on my own personal knowledge, knowledge obtained from other



                                                 2
                                                                                 1:21-mj-346 to -348 TMD


individuals during my participation in this investigation, including other law enforcement officers,

interviews of witnesses, review of records related to this investigation, communications with

others who have knowledge of the events and circumstances described herein, and information

gained through my training and experience. Because this affidavit is being submitted for the

limited purpose of establishing probable cause in support of the Criminal Complaints and Arrest

Warrants, I have not included every fact known to me or to the United States. Unless otherwise

indicated, all written and oral statements referred to herein are set forth in substance and in part,

rather than verbatim.

       5.      I make this affidavit in support of a criminal complaint and arrest warrant for each

of the individuals listed below. Based on the following facts, there is probable cause to believe

that, in the District of Maryland and elsewhere, OLAKITAN OLUWALADE (“OLAKI”),

ODUNAYO BABA OLUWALADE (“BABA”), and KELLY LAMONT WILLIAMS

(“WILLIAMS”) committed wire fraud conspiracy in violation of 18 U.S.C. § 1349.

             BACKGROUND ON COVID-19 AND COMPANY 1’S VACCINE

       6.      In late 2019, a novel coronavirus, SARS-CoV-2, was first detected in Wuhan,

China, causing outbreaks of the disease COVID-19 that have since spread globally. COVID-19 is

highly contagious and causes severe acute respiratory syndrome. On March 13, 2020, the President

of the United States declared a national emergency due to the COVID-19 pandemic.

       7.      Company 1 is a biotechnology company based in Cambridge, Massachusetts. The

company focuses on drug discovery, drug development, and vaccine technologies, including a

vaccine for COVID-19. Company 1 utilizes a website with a URL of www.modernatx.com as

their forward facing, public website on the World Wide Web for anyone to obtain information on

the products the company has developed, or is in the process of developing, including those



                                                 3
                                                                                1:21-mj-346 to -348 TMD


focusing on combating the COVID-19 pandemic. On December 18, 2020 the FDA issued an

emergency use authorization for Company 1’s COVID-19 vaccine to be distributed in the United

States.

  THE FRAUDULENT WEBSITE PURPORTING TO SELL COMPANY 1 VACCINES

          8.    On January 11, 2021, the HSI Intellectual Property Rights Center and the HSI

Cyber Crimes Center became aware of a fraudulent replication of Company 1’s website, named

“Modernatx.shop” (the “Fake Domain”). Publicly available databases indicated that the Fake

Domain was registered through NameCheap, Inc., a company with headquarters in Phoenix,

Arizona.

          9.    The home page of the Fake Domain appeared visually similar to Company 1’s real

website. For example, the Fake Domain displayed the name and trademarked logos for Company

1, and the logo, markings, colors and text on the Fake Domain were visually similar to that of

Company 1’s actual home page. The source code of the Fake Domain indicated that the creator of

the site used a website tool to copy Company 1’s actual website in order to create the Fake Domain.

          10.   However, the Fake Domain (unlike Company 1’s home page) had the text: “YOU

MAY BE ABLE TO BUY A COVID-19 VACCINE AHEAD OF TIME,” with a link to “Contact

us.” A screenshot of the domain on or about January 11, 2021 appears below:




                                                4
                                                                                              1:21-mj-346 to -348 TMD




                                        UNDERCOVER PURCHASE

           11.      On or about January 11, 2021, at approximately 3:58 p.m., an HSI Special Agent,

in an undercover capacity (“UC”), contacted a number listed on the Fake Domain, which

investigators determined was linked to a WhatsApp account. The WhatsApp number replied at

approximately 5:53 p.m. requesting an email address to contact the UC, and the UC provided an

email contact at approximately 6:02 p.m.

           12.      Approximately four minutes later the UC received an email, at the address the UC

had provided, from sales@modernatx.shop, an email address which appears on the “Contact Us”

page of the Fake Domain. The email purported to welcome the UC to Company 1 and provided a

brief description of Company 1 and the storage requirements of Company 1’s vaccine.

           13.     After several additional emails, the UC received information regarding payment,

delivery, and purchase for alleged Company 1 vaccines from a Google email address. 1 The UC

was sent a purported invoice for 200 doses of Company 1’s vaccine at $30.00 (USD) per dose, for


1
    IP Login information obtained by the government indicates that this address was logged into from Cameroon.

                                                          5
                                                                                                 1:21-mj-346 to -348 TMD


a total of $6,000. The payment terms were listed as 50% up front and 50% upon delivery.

          14.      The UC was instructed to send payment to a Navy Federal Credit Union account

in the name of KELLY LAMONT WILLIAMS. The UC transferred a portion of the funds to

WILLIAMS’s account as directed.

          15.      On January 14, 2021, Magistrate Judge Thomas M. DiGirolamo authorized the

seizure of the Fake Domain, and the government subsequently seized the Fake Domain. See 21-

MJ-110-TMD.

                  OLAKI, BABA, AND WILLIAMS’S DISCUSS THE SCHEME

          16.      On January 15, 2021, HSI Agents executed a search warrant at WILLIAMS’s

home. See 21-MJ-109-TMD. On January 25, 2021, HSI executed search warrants at OLAKI and

BABA’s homes. See 21-mj-169-TMD, 21-mj-170-TMD.                               As a result of these searches,

investigators recovered a number of communications between BABA, OLAKI, and WILLIAMS

discussing the fraud scheme: 2

          17.      On or about November 16, 2020, WILLIAMS and OLAKI texted as follows:

              OLAKI: Yo bro. Tbh, this my cousin’s 3 jug. 4 He say the bank account gonna b
              straight after the jug tho. It’s 1,600 per week until he can’t push it no more. Y’all split
              it.”

              WILLIAMS: Ard bet, what he doing tho droppin check in it? Like whats the jug Im
              with it tho.



2
  In addition to those texts detailed below, investigators also discovered text messages between OLAKI and BABA
in or about June 30, 2020 discussing how to create a fraudulent application for COVID-19 Economic Injury Disaster
Loans (EIDL). OLAKI instructed BABA that he was, “putting $150000 revenue $135000 cogs. . . on the EIDL shit.
Make sure you put 5-10 employees. That’s really it. I just did one . . . I used [someone else’s] social . . . if you put
you have employees they give you $1k each. That doesn’t have to get paid back.”
3
    Investigators have determined that BABA and OLAKI are cousins.

4
  A review of OLAKI’s phone indicates that he repeatedly used the term “jug” to refer to potential illegal activity.
For example, on or about July 18, 2020, OLAKI texted another individual about a “quick jug that I need help with.
It’s some simple shit and I’ll break you off like 2-3k.”

                                                           6
                                                                             1:21-mj-346 to -348 TMD


      18.    At or about that same day, OLAKI texted BABA, “I got a nigga with Navy fed.”

BABA sent OLAKI back a message saying “Awww shit,” followed by:

      Bank name
      Account name (plus middle)
      Address
      A Number
      R number
      Bank address
      Email addy
      Login
      That’s the info he gon need but I’m boutta hit my mans up now and let him know

      19.    On or about November 16, OLAKI sent the requested information to

WILLIAMS, writing:

         OLAKI: Nothing gonna happen to your bank account[.] Nay Fed is sweet.

         WILLIAMS: Bet. Wassup.

         OLAKI: All you gotta do is fill out a form And send it back to me. I’ll keep you
         updated on what’s going on.

         Bank name
         Account name (plus middle)
         Address
         Acct number
         Bank address
         Email address
         Password

         Change your password then send it. Also. Since I’m the middleman. Imma take 20%
         of your cut if that’s cool. You’re supposed to get like 15-30k.

         WILLIAMS: Bet.

      20.    WILLIAMS provided his banking information to OLAKI, and OLAKI then

forwarded WILLIAMS’s bank information to BABA on November 17, 2020.

      21.    On or about November 25, 2020, OLAKI texted WILLIAMS, “Yo what’s your

PIN to your Navy fed acccount?” WILLIAMS sent back his pin to OLAKI.



                                              7
                                                                                   1:21-mj-346 to -348 TMD


       22.       Later that day, OLAKI wrote, “They were gonna put 16k on it but they said they’re

gonna try to get a bigger slip like 30-40k. That’s why no money has hit yet. And the bank account

not really supposed to close.”

       23.       On or about December 1, 2020, OLAKI sent WILLIAMS a screen capture of a

text message conversation from BABA. BABA wrote: “Yoo they said they tried to send the bread

to Kelly shit but that shit wasn’t accepting it. Maybe it’s cause it’s shit not that old fr but he told

me boutta get another transfer and try again with his account then he said if it don’t work they

prolly can’t.”

       24.       On January 15, 2021, investigators used WILLIAMS’s phone to send BABA a

message: “Yo where u want me send the bread?” (referring to the cash investigators had sent to

WILLIAMS’s bank account for the purchase of alleged vaccines as directed). BABA replied,

“Yea send me some thru zelle and some through cash app.” Both Zelle & Cash App are online

payment platforms. BABA provided his Cash App User ID name, and investigators made a cash

transfer of the funds to BABA’s Cash App account per his request.



       25.       As discussed above investigators executed search warrants at OLAKI, BABA,

and WILLIAMS’s residence.

       26.




                                                  8
                                                                                          1:21-mj-346 to -348 TMD


       27.




       28.




                                       CONCLUSION

       29.    Based on the information set forth in this affidavit, I respectfully submit there is

probable cause that OLAKITAN OLUWALADE, ODUNAYO BABA OLUWALADE, and

KELLY LAMONT WILLIAMS committing the offense of wire fraud conspiracy in violation of

18 U.S.C. § 1349.
                                                                              Digitally signed by DENNIS P
                                                    DENNIS P SENFT JR SENFT JR
                                                    _______________________________
                                                                       Date: 2021.02.09 12:38:55 -05'00'


                                                    Dennis Senft
                                                    Special Agent, HSI




                                               9
                                                                              1:21-mj-346 to -348 TMD


Affidavit submitted by email and attested to me as true and accurate by telephone consistent with
Fed. R. Crim. P. 4.1 and 4(d) this ________ day of ________, 2021.



                                                    _______________________________
                                                    Hon. Thomas M. DiGirolamo
                                                    United State Magistrate Judge




                                               10
